              Case 2:20-cv-01323-RAJ Document 142 Filed 09/22/21 Page 1 of 8




 1                                                                             Hon. Richard A. Jones
                                                                              Hon. J Richard Creatura
 2

 3
                                 UNITED STATES DISTRICT COURT
 4                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 5
     El PAPEL LLC, et al.,                                )
 6                                                        )
                                           Plaintiffs,    )   No. 2:20-cv-01323-RAJ-JRC
 7                                                        )
                    vs.                                   )   DEFENDANT CITY OF SEATTLE’S
 8                                                        )   NOTICE OF SUPPLEMENTAL
     JENNY A. DURKAN, et al.,                             )   AUTHORITY
 9                                                        )
                                        Defendants.
                                                          )
10                                                        )
                                                          )
11

12          Pursuant to LCR 7(n), or in the alternative LCR 7(m), Defendant City of Seattle respectfully

13   submits Executive Order 2021-07: COVID-19 Civil Emergency – Extensions of City Closures

14   and Relief Measures, dated September 21, 2021 (“Order”), which extends the City’s eviction

15   moratorium through January 15, 2022, as supplemental authority in support of its Reply Re Its

16   Cross-Motion for Summary Judgment (Dkt. #120, hereafter “Reply”). The Order was issued after

17   the City’s Reply was filed. The Order is attached hereto as Exhibit 1.

18   //

19   //

20   //

21   //

22   //

23



      DEFENDANT CITY OF SEATTLE’S NOTICE OF                                            Peter S. Holmes
      SUPPLEMENTAL AUTHORITY - 1                                                       Seattle City Attorney
      El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                701 Fifth Ave., Suite 2050
                                                                                       Seattle, WA 98104-7097
                                                                                       (206) 684-8200
             Case 2:20-cv-01323-RAJ Document 142 Filed 09/22/21 Page 2 of 8




 1

 2         Respectfully submitted September 22, 2021.

 3
                                                   PETER S. HOLMES
 4                                                 Seattle City Attorney

 5                                                 By:      /s/ Jeffrey S. Weber, WSBA #24496
                                                            /s/ Roger D. Wynne, WSBA #23399
 6                                                          /s/ Derrick De Vera, WSBA #49954
                                                            /s/ Erica R. Franklin, WSBA #43477
 7                                                 Seattle City Attorney’s Office
                                                   701 Fifth Ave., Suite 2050
 8                                                 Seattle, WA 98104-7095
                                                   Ph: (206) 684-8200
 9                                                 jeff.weber@seattle.gov
                                                   roger.wynne@seattle.gov
10                                                 erica.franklin@seattle.gov
                                                   derrick.devera@seattle.gov
11                                                 Assistant City Attorneys for Defendants City of
                                                   Seattle and Jenny A. Durkan, in her official capacity
12                                                 as the Mayor of the City of Seattle

13

14

15

16

17

18

19

20

21

22

23



     DEFENDANT CITY OF SEATTLE’S NOTICE OF                                              Peter S. Holmes
     SUPPLEMENTAL AUTHORITY - 2                                                         Seattle City Attorney
     El Papel LLC v. Durkan, No. 2:20-cv-01323-RAJ-JRC                                  701 Fifth Ave., Suite 2050
                                                                                        Seattle, WA 98104-7097
                                                                                        (206) 684-8200
Case 2:20-cv-01323-RAJ Document 142 Filed 09/22/21 Page 3 of 8




               Exhibit 1
           Case 2:20-cv-01323-RAJ Document 142 Filed 09/22/21 Page 4 of 8




Ofﬁce of the Mayor
City of Seattle
Jenny A. Durkan, Mayor

Executive Order 2021-07: COVID-19 Civil Emergency – Extensions of City Closures and Relief Measures
An Executive Order directing City departments to further extend their actions to combat the spread of the
COVID-19 pandemic and to mitigate the impact of the public health emergency on the people of Seattle.

WHEREAS, in my capacity as Mayor, I proclaimed that a civil emergency exists in the City of Seattle in the
Mayoral Proclamation of Civil Emergency dated March 3, 2020; and

WHEREAS, on March 4, 2020, Public Health – Seattle & King County issued guidance recommending that
people at higher risk of severe illness should stay home and away from large groups of people as much as
possible, including public places; and

WHEREAS, on March 10, 2020, I issued Executive Order 2020-03 to provide assistance to Seattle’s small
businesses and their workers; and

WHEREAS, Executive Order 2020-03 also directed Seattle Public Utilities and Seattle City Light to enroll more
income eligible customers in the Utility Discount Program, exercise flexibility with customers, including
instituting payment plans, and avoid utility shut-offs whenever possible; and

WHEREAS, on March 11, 2020, Washington Governor Jay Inslee prohibited all gatherings of 250 or more in
western Washington and Dr. Jeff Duchin, Health Officer for Public Health – Seattle & King County also
prohibited gatherings of 250 or less unless certain precautions were undertaken; and

WHEREAS, as a result, on March 12, 2020, I directed the Seattle Public Library and Seattle Parks and
Recreation to close all public-facing indoor facilities through April 13, 2020; and

WHEREAS, on March 13, 2020, I temporarily suspended permitted events in the City of Seattle; and

WHEREAS, in March 2020, the Seattle Department of Transportation announced new parking rules and
procedures to reflect people staying at home, the transition of restaurants to take-out only, and the shortage
of parking around medical facilities; and

WHEREAS, on March 16 and 17, 2020, I issued Emergency Orders placing a temporary moratorium on
residential evictions, as well as evictions of small business and non-profit organization commercial tenants,
respectively; and



        Office of the Mayor | 600 Fourth Avenue, P.O. Box 94749, Seattle, WA 98124 | 206-684-4000 | seattle.gov/mayor
             Case 2:20-cv-01323-RAJ Document 142 Filed 09/22/21 Page 5 of 8
Executive Order 2021-07 (Continued Extension of COVID-19 Closures and Relief Policies)
Page 2 of 5
September 21, 2021



WHEREAS, Washington Governor Jay Inslee issued a “Stay Home, Stay Healthy” order on March 23, 2020,
asking non-essential workplaces to close and people to stay home except for necessary trips until midnight
on April 6, 2020; and

WHEREAS, on April 2, 2020, Governor Inslee extended the “Stay Home, Stay Healthy” order through May 4,
2020; and

WHEREAS, on April 6, 2020, I issued Executive Order 2020-04, to align a number of City closures and relief
measures to Governor’s “Stay Home, Stay Healthy” order through May 4, 2020; and

WHEREAS, on May 1, 2020, Governor Inslee further extended the “Stay Home, Stay Healthy” order through
May 31, 2020; and

WHEREAS, on May 1, 2020, I issued Executive Order 2020-05, which further aligned City closures and relief
measures to the Governor Inslee’s “Stay Home, Stay Healthy” order through May 31, 2020, and additionally
extended the City’s temporary moratoriums on residential and commercial evictions of small business and
non-profits through June 4, 2020; and

WHEREAS, on May 31, 2020, Governor Inslee issued a Proclamation transitioning from “Stay Home, Stay
Healthy” to “Safe Start, Stay Healthy,” a county-by-county phased approach to reopening through July 1,
2020; and

WHEREAS, on June 2, 2020, Governor Inslee issued a Proclamation temporarily prohibiting residential
evictions and temporarily prohibiting commercial property landlords from increasing the rate of rent if the
commercial tenant has been materially impacted by the COVID-19 emergency, through August 1, 2020; and

WHEREAS, on June 3, 2020, I issued Executive Order 2020-06, which further extended the City’s temporary
moratoriums on residential and commercial evictions of small business and non-profits through August 1,
2020; and

WHEREAS, on July 24, 2020, Governor Inslee issued Proclamation 20-19.3 extending the temporary
prohibition on residential evictions and temporary rent protections for residential and commercial tenants
statewide through October 15, 2020; and

WHEREAS, on July 31, 2020, I issued Executive Order 2020-09, which further extended the City’s temporary
moratoriums on residential and commercial evictions of small business and non-profits through December
31, 2020; and

WHEREAS, on October 14, 2020, Governor Inslee issued Proclamation 20-19.4 further extending the
temporary prohibition on residential evictions and temporary rent protections for residential and commercial
tenants statewide through December 31, 2020; and

WHEREAS, on December 15, 2020, I issued Executive Order 2020-12, which further extended the City’s
temporary moratoriums on residential and commercial evictions of small business and non-profits through
March 31, 2021; and
             Case 2:20-cv-01323-RAJ Document 142 Filed 09/22/21 Page 6 of 8
Executive Order 2021-07 (Continued Extension of COVID-19 Closures and Relief Policies)
Page 3 of 5
September 21, 2021



WHEREAS, on December 31, 2020, Governor Inslee issued Proclamation 20-19.5 further extending the
temporary prohibition on residential evictions and temporary rent protections for residential and commercial
tenants statewide through March 31, 2021; and

WHEREAS, on March 15, 2021, I issued Executive Order 2021-02, which further extended the City’s
temporary moratoriums on residential and commercial evictions of small business and non-profits through
June 30, 2021; and

WHEREAS, on June 18, 2021, I issued Executive Order 2021-06, which further extended the City’s temporary
moratoriums on residential and commercial evictions of small business and non-profits through September
30, 2021; and

WHEREAS, the continued number of cases and deaths in Seattle and King County by the dangerous Delta
variant shows that this pandemic continues to threaten the life and health of our people as well as the
economy of the City of Seattle;

NOW, THEREFORE, I, Jenny A. Durkan, Mayor of Seattle, hereby order City departments to further extend,
cancel, or modify the following closures, suspensions, and relief measures to help combat the COVID-19
pandemic in our community and promote the health and well-being of the people of Seattle:

A. Rent Relief Measure
      Department of Finance and Administrative Services (FAS): Continue rent deferrals to for-profit
      tenants and rent abatement to FAS’ non-profit tenants through December 31, 2021.

B. Emergency Moratorium on Residential Evictions
      On March 16, 2020, an Emergency Order was issued imposing a moratorium on residential evictions
      through May 14, 2020, or upon the termination of the Civil Emergency, whichever is earlier.
      Executive Order 2020-05 extended the moratorium through June 4, 2020, Executive Order 2020-06
      extended the moratorium through August 1, 2020, Executive Order 2020-09 extended the
      moratorium through December 31, 2020, Executive Order 2020-12 extended the moratorium
      through March 31, 2021, and Executive Order 2021-06 which further extended the moratorium
      through September 30, 2021. In addition, Governor Inslee issued Proclamations 20-19.1, 20-19.2, 20-
      19.3,20-19.4 and 20-19.5 that mandated a statewide moratorium on temporary prohibition of
      residential evictions and imposed other related prohibitions through March 31, 2021. On June 24,
      2021, Governor Inslee issued Proclamation 21-09 to create a “bridge” between the eviction
      moratorium and the housing stability programs put in place by the Legislature. The bridge is effective
      July 1, 2021 through September 30, 2021.

         Given the ongoing COVID-19 public health emergency, the Emergency Order, dated March 16, 2020,
         imposing a moratorium on residential evictions is hereby extended through January 15, 2022 at
         which point the Emergency Moratorium on Residential Evictions will sunset and Ordinance 126075,
         which provides a defense against evictions due to hardship from COVID-19 for six months, goes into
         effect.

C. Emergency Moratorium on Small Business and Non-Profit Commercial Tenant Evictions
      On March 17, 2020, an Emergency Order was issued imposing a moratorium on evictions of small
      business and non-profit commercial tenants through May 15, 2020, or upon the termination of the
             Case 2:20-cv-01323-RAJ Document 142 Filed 09/22/21 Page 7 of 8
Executive Order 2021-07 (Continued Extension of COVID-19 Closures and Relief Policies)
Page 4 of 5
September 21, 2021



         Proclamation of Civil Emergency, whichever is earlier. Executive Order 2020-05 extended the
         moratorium through June 4, 2020, Executive Order 2020-06 extended the moratorium through
         August 1, 2020, Executive Order 2020-09 extended the moratorium through December 31, 2020,
         Executive Order 2020-12 extended the moratorium through March 31, 2021, and Executive Order
         2021-06 further extended the moratorium through September 30, 2021.

         Given the ongoing COVID-19 public health emergency, the Emergency Order, dated March 17, 2020,
         imposing a moratorium on evictions of small business and non-profit commercial tenants is hereby
         extended through January 15, 2022.

D. The Utility Discount Program’s Self-Certification Pilot Program, as announced in Executive Order 2020-
   03, will be extended to October 31, 2021.

E. Utility relief flexible payment policies and shut-off policies, as announced in Executive Order 2020-03,
   and are hereby extended until the State of Washington’s utility moratorium on disconnection for
   nonpayment, as announced in Proclamation 20-23, et seq., on March 21, 2021 expires. Seattle City Light
   and Seattle Public Utilities will maintain flexible payment plan polices and to not resume disconnections
   for nonpayment through January 15, 2022.

F. Reopening of Closed Facilities as City departments begin to gradually reopen public-facing customer
   service counters. During the reopening, online and telephonic access should continue. Accessible
   communication to people with disabilities and to non-English speaking community members should also
   continue, to the greatest extent practicable. Please visit http://www.seattle.gov/departments for
   additional information on specific City Departments’ openings, closures, and modified hours/service
   delivery during COVID-19.

G. Suspensions including booting of vehicles with unpaid parking tickets, as announced on March 21, 2020,
   will remain suspended until further notice.

H. Temporary Parking Zones for hospital and human services staff, as announced on March 26, 2020 will
   resume and be extended through January 15, 2022.

This Executive Order continues all other temporary relief measures established by the American Rescue
Plan and Coronavirus State and Local Fiscal Recovery Funds including programs for small businesses, youth
and families, human services and homelessness programs, and rental assistance.

For all other COVID-19 legislation, emergency orders, closures, or relief measures announced by the City but
not enumerated in this Executive Order, the City will monitor guidance and future orders from Public Health -
Seattle & King County, as well as the county, state, and federal government before determining whether to
extend their intended termination dates.
             Case 2:20-cv-01323-RAJ Document 142 Filed 09/22/21 Page 8 of 8
Executive Order 2021-07 (Continued Extension of COVID-19 Closures and Relief Policies)
Page 5 of 5
September 21, 2021



Any questions regarding this Executive Order should be directed to Policy Director Adrienne Thompson, Office
of the Mayor.

                                                                   Dated this 21st day of September 2021




                                                                   Jenny A. Durkan
                                                                   Mayor of Seattle
